IN THE COURT OF APPEALS OF TENNESSEE
                               AT JACKSON
                                        April 2000 Session

         LARRY E. PARRISH, ET AL. v. ROBERT S. MARQUIS, ET AL.

                    Direct Appeal from the Circuit Court for Shelby County
                       No. 88963-4 T.D.    James E. Swearengen, Judge



                    No. W1999-02629-COA-R3-CV - Decided July 31, 2000


Plaintiffs Larry E. Parrish and Larry E. Parrish, P.C. (collectively, “Parrish”), appeal the trial court’s
final summary judgment that dismissed Parrish’s claim for malicious prosecution against Defendants
Robert S. Marquis, McCampbell & Young, P.C., Ronald C. Koksal, and Butler, Vines & Babb,
PLLC. The Defendants also have raised an issue on appeal, contending that the trial court erred in
denying their motions to dismiss for improper venue. We conclude that the Shelby County Circuit
Court was not the proper venue for Parrish’s malicious prosecution claim. Accordingly, we affirm
the trial court’s dismissal of Parrish’s malicious prosecution claim on the alternative ground of
improper venue.

     Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed as
                                Modified; and Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which ALAN E. HIGHERS , J., and HOLLY
K. LILLARD , J., joined.

John J. Mulrooney, Memphis, Tennessee, for the appellants, Larry E. Parrish and Larry E. Parrish,
P.C.

Joe Lee Wyatt and Archie Sanders, III, Memphis, Tennessee, for the appellees, Robert S. Marquis
and McCampbell & Young, P.C.

Eugene J. Podesta, Jr., Memphis, Tennessee, for the appellees, Ronald C. Koksal and Butler, Vines
& Babb, PLLC.

                                               OPINION

       In 1997, Parrish filed this action for malicious prosecution against two Knoxville attorneys,
Marquis and Koksal, and their respective law firms, McCampbell & Young, P.C., and Butler,
Vines & Babb, PLLC. Parrish’s complaint, which was filed in the Circuit Court for Shelby County,
contained the following allegations. The basis of Parrish’s malicious prosecution claim was a legal
malpractice action that was filed against Parrish in Knox County in 1993. The plaintiff in that
action, Jennie B. Cain Corum Miller, was a limited partner in the Cain Partnership, Ltd., which
Parrish represented from 1989 to 1993. In essence, Miller’s legal malpractice complaint alleged that
she had suffered damages as a result of Parrish’s negligent representation of the partnership. Koksal
was the attorney of record for Miller in the legal malpractice action. Marquis was Miller’s personal
attorney, and he allegedly advised Miller and Koksal to file the legal malpractice action against
Parrish. The Knox County Circuit Court dismissed Miller’s claim with prejudice in July 1996 when
it granted Parrish’s motion for summary judgment. In a memorandum opinion, the court ruled that
Miller’s action was barred by the one-year statute of limitations applicable to legal malpractice
actions. See Tenn. Code Ann. § 28-3-104(a)(2) (Supp. 1995). The court also ruled that Miller had
standing to sue Parrish only as a limited partner asserting a derivative cause of action and that she
had failed to state such a cause of action. See Tenn. R. Civ. P. 12.02(6). Miller did not appeal the
court’s order of dismissal. In asserting his malicious prosecution claim against the Defendants in
the present action, Parrish alleged that the Defendants knew or should have known that Miller’s
complaint failed to state a cause of action against Parrish, that the Defendants lacked probable cause
to believe that Parrish had engaged in legal malpractice, and that the Defendants brought the action
for the improper purpose of intimidating and embarrassing Parrish.

        Marquis and his law firm (collectively, “Marquis”) initially responded to Parrish’s complaint
by filing a motion to dismiss for improper venue. See Tenn. R. Civ. P. 12.02(3). Citing the
allegations of Parrish’s complaint, Marquis pointed out that the legal malpractice action that formed
the basis of Parrish’s malicious prosecution claim was filed in Knox County, that the Defendants
were practicing attorneys in Knox County, and that none of the Defendants resided in Shelby County,
where Parrish filed his malicious prosecution action. Subsequently, Koksal and his law
firm (collectively, “Koksal”) also filed a motion to dismiss on the ground of improper venue. The
trial court denied both motions to dismiss. The trial court later granted the Defendants’ respective
motions for permission to seek an interlocutory appeal on this issue, but this court denied the
Defendants’ applications. See Tenn. R. App. P. 9(a).

        The parties proceeded to conduct discovery and, in July 1998, Marquis filed a motion for
summary judgment on the merits of Parrish’s malicious prosecution claim. Koksal also filed a
motion for summary judgment as to Parrish’s malicious prosecution claim. After considering the
affidavits and discovery materials filed by the parties, the trial court entered its order granting the
Defendants’ respective motions for summary judgment.

        On appeal, Parrish contends that the trial court erred in granting the Defendants’ motions for
summary judgment on Parrish’s claim for malicious prosecution. In response, the Defendants insist
that the trial court properly entered summary judgment in their favor, but they contend that, even if
the grant of summary judgment was error, Parrish’s claim still should have been dismissed for
improper venue.

        We conclude that this court’s decision in McGee v. First National Bank, No. 01A01-9508-
CV-00341, 1996 WL 11208 (Tenn. Ct. App. Jan. 12, 1996) (no perm. app. filed), controls the
disposition of this appeal and that, in accordance with McGee, Shelby County was not the proper


                                                 -2-
venue for Parrish to file this malicious prosecution action. Accordingly, we affirm the trial court’s
judgment dismissing Parrish’s claim, but we do so on the alternative ground of improper venue. See
Continental Cas. Co. v. Smith, 720 S.W.2d 48, 50 (Tenn. 1986) (indicating that court will affirm
decree “correct in result, but rendered upon different, incomplete, or erroneous grounds”).

       Like an action for abuse of process, a malicious prosecution action is a transitory action. See
McGee, 1996 WL 11208, at *1. In Tennessee, venue of transitory actions is governed by the
following statute:

               In all civil actions of a transitory nature, unless venue is otherwise expressly
       provided for, the action may be brought in the county where the cause of action arose
       or in the county where the defendant resides or is found.

Tenn. Code Ann. § 20-4-101(a) (1994). In the present case, all of the Defendants reside or may be
found in Knox County. In accordance with the foregoing statute, therefore, Shelby County was not
the proper venue for Parrish’s malicious prosecution action unless the cause of action arose there.

        In McGee, this court was faced with the analogous issue of the proper venue for an abuse of
process action. See McGee, 1996 WL 11208, at *1. In that case, the defendants previously had sued
the plaintiff’s husband in a Hickman County Circuit Court and had obtained a substantial judgment
against him. See id. In the course of post-judgment discovery procedures in Hickman County, the
defendants caused various subpoenas to be issued and served on the plaintiff and others in Maury
County. See id. Pursuant to these subpoenas, the defendants took depositions during which they
attempted to ascertain the existence of any assets that might be used to satisfy the judgment against
the plaintiff’s husband. See id. The plaintiff later sued the defendants in the Maury County Circuit
Court, alleging “that each process issued from the Hickman County Circuit Court to be served in
Maury County was maliciously issued and was ‘a calculated attempt to harass and embarrass
[plaintiff] into paying the debt incurred by her husband.’” Id.

        The defendants filed motions to dismiss on the ground of improper venue, and the trial court
granted the motions. See McGee, 1996 WL 11208, at *1. On appeal, this court affirmed the trial
court’s order of dismissal. See id., at *4. Noting that the defendants neither resided nor were found
in Maury County as contemplated by the venue statute, we concluded that the determinative issue
was where the plaintiff’s cause of action for abuse of process arose. See id., at *1. In affirming the
trial court’s dismissal order, we rejected the plaintiff’s contention that her cause of action for abuse
of process arose when and where process was served in Maury County because that was when the
cause of action became complete. See id., at *2, *4.

        Initially, we observed that

               [t]he process about which plaintiff complains consists of subpoenas to obtain
        post-judgment discovery from various business enterprises and individuals.
        Apparently all of the subpoenas were properly served and the discovery process


                                                  -3-
        completed. The gist of plaintiff’s case is that these processes were a form of
        extortion to compel plaintiff to pay the judgment against her husband. It is
        undisputed that all of the subpoenas were issued from the Circuit Court in Hickman
        County, and that if there was an improper motive or purpose behind the issuance of
        the subpoenas, that motive or improper purpose was to have a judgment in Hickman
        County paid.

McGee, 1996 WL 11208, at *3. After reviewing case law from other jurisdictions, we reached the
following conclusion:

                 Under plaintiff’s theory in the case at bar, if plaintiff has a cause of action for
        abuse of process, then that cause of action arose in Hickman County where the
        process was issued. If defendants committed a wrongful act in connection with the
        process, then they committed that act in Hickman County by virtue of having the
        process issued in the first place. The fact that the effects of that wrongful act were
        felt in Maury County through the allegedly harassing discovery procedures does not
        cause plaintiff’s abuse of process action to arise in Maury County.

Id., at *4.

        A malicious prosecution claim is closely analogous to an abuse of process claim because both
claims constitute tort actions that “may be brought to obtain redress for the alleged misuse of legal
process by another.” McGee, 1996 WL 11208, at *1 (quoting Donaldson v. Donaldson, 557 S.W.2d
60, 62 (Tenn. 1977)). In accordance with the rationale set forth in McGee, we conclude that
Parrish’s cause of action for malicious prosecution arose in Knox County, the county where the legal
malpractice action against him was prosecuted. If the Defendants committed a wrongful act in
connection with the legal malpractice action, then they committed the act in Knox County by virtue
of pursuing the action there. The fact that Parrish may have felt some of the effects of the wrongful
act in Shelby County does not cause his action for malicious prosecution to arise in Shelby County.
As in McGee, we reject the argument that Parrish’s malicious prosecution action arose in Shelby
County by virtue of the fact that, in the legal malpractice action, Parrish was served with process in
Shelby County.

        Although our research revealed no published decision addressing the precise issue raised
here, we believe that our disposition of this issue is consistent with our supreme court’s venue and
malicious prosecution decisions. Our supreme court has indicated that the determination of where
a cause of action arose for venue purposes depends upon the type of action being asserted. See Mid-
South Milling Co. v. Loret Farms, Inc., 521 S.W.2d 586, 588 (Tenn. 1975). Based upon the type
of action being asserted, the court must determine when the action arose because “the time a cause
of action arises will determine where” the action arises or accrues. Id. at 589; accord Allied
Wholesale, Inc. v. Orders Tile & Distrib. Co., 1986 WL 9571, at *2 (Tenn. Ct. App. Sept. 5, 1986)
(no perm. app. filed). Thus, the “paramount issue as relates to . . . venue is the time the cause of
action accrues.” Mid-South Milling, 521 S.W.2d at 589.


                                                    -4-
        The law is well-established that a plaintiff’s cause of action for malicious prosecution does
not accrue until the underlying malicious suit is terminated in the plaintiff’s favor. See Christian v.
Lapidus, 833 S.W.2d 71, 73 (Tenn. 1992); Rosen v. Levy, 113 S.W. 1042, 1044 (Tenn. 1908);
Swepson v. Davis, 70 S.W. 65, 68 (Tenn. 1902); Gray v. 26th Judicial Drug Task Force, No.
02A01-9609-CV-00218, 1997 WL 379141, at *2 (Tenn. Ct. App. July 8, 1997 (no perm. app. filed);
Millsaps v. Millsaps, 1989 WL 44840, at *2 (Tenn. Ct. App. May 3, 1989), perm. app. denied
(Tenn. Sept. 5, 1989). In the present case, the legal malpractice action was terminated in Parrish’s
favor in July 1996 when the Knox County Circuit Court entered its order granting Parrish’s motion
for summary judgment and dismissing Miller’s claim with prejudice. Accordingly, if Parrish has a
cause of action for malicious prosecution based upon the Defendants’ prosecution of the legal
malpractice claim, Parrish’s cause of action arose when the Knox County Circuit Court entered its
order in July 1996. Inasmuch as the time a cause of action arises determines where the action
accrues, we conclude that Parrish’s cause of action for malicious prosecution accrued in Knox
County.

        In holding that Parrish’s cause of action for malicious prosecution arose in Knox County, we
reject Parrish’s contention that this court’s decision in Nelson v. Ford Motor Credit Co., 590 S.W.2d
457 (Tenn. Ct. App. 1979), compels a different result. In that case, the plaintiffs filed a claim for
outrageous conduct, i.e. intentional infliction of emotional distress, against the company that
financed the plaintiffs’ purchase of an automobile. See Nelson, 590 S.W.2d at 458. The plaintiffs
alleged that, over a one-year period, the defendant’s agents and employees constantly wrote and
telephoned the plaintiffs to tell them that the defendant had not received the plaintiffs’ monthly
installment payments and that the plaintiffs’ payments were delinquent. See id. Although the
plaintiffs had made all of their monthly payments, the defendant’s agents and employees assessed
late charges against the plaintiffs, and they even threatened to repossess the plaintiffs’ automobile.
See id. The actions of the defendant’s agents and employees took place in Knox County, where the
defendant had an office, but the plaintiffs received the letters and telephone calls at their residence
in Roane County. See id. at 459.

        Contending that the plaintiffs’ cause of action for outrageous conduct arose in Knox County,
the defendant filed a motion to dismiss on the ground of improper venue. See Nelson, 590 S.W.2d
at 458. The trial court granted the defendant’s motion, but on appeal, this court reversed. See id.
at 458-59. In determining where the plaintiffs’ cause of action arose, we first examined the elements
of the plaintiffs’ claim for outrageous conduct. See id. at 459. Citing Medlin v. Allied Investment
Co., 398 S.W.2d 270 (Tenn. 1966), we observed that, in order to recover on their claim for
outrageous conduct, the plaintiffs were required to establish (1) that the defendant’s agents and
employees engaged in outrageous conduct and (2) that, as a result of the outrageous conduct, the
plaintiffs suffered serious mental injury. See Nelson, 590 S.W.2d at 459. In concluding that venue
was proper in Roane County, we noted that, although the outrageous acts occurred in Knox County,
the mental injury occurred in Roane County. See id. We explained that, “[w]here the tort is




                                                 -5-
committed in one county or district and the injury occurs in another county or district, suit may be
brought in either.” Id. (quoting 92 C.J.S. Venue § 66, at 7671).

        In our view, the holding and rationale of Nelson do not apply to the case at bar. In Nelson,
the alleged tort arguably took place in two counties because, although the defendant’s agents and
employees wrote the letters and placed the telephone calls in Knox County, they intentionally
directed their communications to the plaintiffs at their Roane County residence. The plaintiffs’ cause
of action did not arise merely upon the occurrence of the outrageous conduct in Knox County, but
upon the infliction of mental injury in Roane County. Serious mental injury and outrageous conduct
constitute distinct elements of the tort of intentional infliction of emotional distress. See Miller v.
Willbanks, 8 S.W.3d 607, 613 (Tenn. 1999). Our holding in Nelson that venue was proper in Roane
County was consistent with the general rule that, “where a tort is continuous and takes place in two
counties, [the] action may be brought in either.” 92A C.J.S. Venue § 64, at 335 (2000).

         In contrast, in the present case, the law is clear that Parrish’s cause of action for malicious
prosecution arose in Knox County when the Circuit Court dismissed the underlying claim for legal
malpractice. See Christian v. Lapidus, 833 S.W.2d 71, 73 (Tenn. 1992); Rosen v. Levy, 113 S.W.
1042, 1044 (Tenn. 1908); Swepson v. Davis, 70 S.W. 65, 68 (Tenn. 1902); Gray v. 26th Judicial
Drug Task Force, No. 02A01-9609-CV-00218, 1997 WL 379141, at *2 (Tenn. Ct. App. July 8,
1997 (no perm. app. filed); Millsaps v. Millsaps, 1989 WL 44840, at *2 (Tenn. Ct. App. May 3,
1989), perm. app. denied (Tenn. Sept. 5, 1989). In order to establish a claim for malicious
prosecution, Parrish was required to show that (1) the prior legal malpractice suit was brought
against Parrish without probable cause, (2) the Defendants brought such prior action with malice,
and (3) the prior action was finally terminated in Parrish’s favor. See Christian, 833 S.W.2d at 73;
Swepson v. Davis, 70 S.W. at 67; see also Roberts v. Federal Express Corp., 842 S.W.2d 246, 247-
48 (Tenn. 1992); Lantroop v. Moreland, 849 S.W.2d 793, 797 (Tenn. Ct. App. 1992). Unlike the
outrageous conduct claim asserted in Nelson, all of the elements of Parrish’s malicious prosecution
action occurred in one county, Knox County. Parrish’s malicious prosecution claim did not arise in
Shelby County, despite the fact that he was served with process there or that he may have suffered
some damages there.2 Inasmuch as Parrish’s cause of action accrued in Knox County, and inasmuch
as all of the Defendants reside or may be found in Knox County, we conclude that Knox County was
the proper venue for this action.




         1
             Now 92A C .J.S. Venue § 64, at 336 (2000).
         2
           In McGee v. First National Bank, No. 01A01-9508-CV-00341, 1996 WL 112 08, at *3 (Tenn. Ct. App.
Jan. 12, 1996) (no perm. app. filed), we cited Harriso n Com munity H ospital v. Blu stein, 255 N.W.2d 802, 803 (Mich.
Ct. App. 1977), for the proposition that incidental damages occurring in the plaintiff’s county “were not part of [the]
plaintiff’s cause of a ction, exc ept as elem ents of da mage s.” The d amag es recove rable in a m alicious pro secution su it
include those which “proximately result to the plaintiff, his person, property, or reputation” from the previous
unsuccessful proceed ing. Ryerson v. American Sur. Co., 373 S.W.2d 436, 43 7 (Tenn . 1963); accord Pullen v. Textron,
Inc., 845 S.W.2d 777, 780 (Tenn. Ct. App. 1992); Peerman v. Sidicane, 605 S.W.2d 242, 24 5 (Tenn. Ct. App. 1980).

                                                             -6-
        The trial court’s judgment of dismissal is affirmed on the alternative ground of improper
venue. In light of our disposition of the venue issue, we pretermit the other issue raised on appeal,
and we remand this cause for further proceedings consistent with this opinion. Costs of this appeal
are taxed to the appellants, Larry E. Parrish and Larry E. Parrish, P.C., and their surety, for which
execution may issue if necessary.



                                                      ___________________________________
                                                      DAVID R. FARMER, JUDGE




                                                -7-